DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 3, 7-9, 11, 16, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 2 recites:

identifying, at the electronic computing device, based on data received from the 360-degree threat detection sensor system, one or more physical features surrounding the first vehicle stop location that cause the 360-degree threat detection sensor system to have the obstructed field-of-view of the selected area of interest when the vehicle is stopped at the first vehicle stop location; 
determining, at the electronic computing device, a position of each of the one or more physical features; 
determining, at the electronic computing device, a position of the 360-degree threat detection sensor system when the vehicle is stopped at the first vehicle stop location; and 
determining, at the electronic computing device, the second vehicle stop location based on 
(i) the position of each of the one or more physical features and 
(ii) the position of the 360-degree threat detection sensor system.  

The claim implies that the second stop location can be determined solely based on: “(i) the position of each of the one or more physical features and (ii) the position of the 360-degree threat detection sensor system.”  Yet this does not seem possible. Because the 360-degree threat detection sensor system has an obstructed view of some areas, it cannot know by itself what is behind those areas. The building could feature a 90 degree turn, as illustrated in the figures of the instant application, or not. In an example 

Claim 3 is also rejected for lacking written description. 
The claim recites:
The method of claim 1, wherein determining the second vehicle stop location comprises: 
identifying, at the electronic computing device, based on data received from the 360-degree threat detection sensor system, a first physical feature and a second 
generating, at the electronic computing device, a coordinate system that maps respective positions of the first physical feature and second physical feature relative to a current position of the 360-degree threat detection sensor system; and 
determining the second vehicle stop location by computing a distance and direction to be moved by the vehicle to place the 360-degree threat detection sensor system at a new position at which the 360-degree threat detection sensor system has an unobstructed field-of-view of the selected area of interest.  

As mentioned in the 35 USC 112(a) rejection for claim 2, the 360-degree threat detection sensor system cannot predict without outside information whether a second location will or will not provide an unobstructed view. Therefore, the system cannot determine a distance and direction to an unobstructed view at a second stop location solely based on the physical features the system can detect at a first stop location. For examination purposes, the claim will be interpreted as if the claimed functions are possible.  That way if the applicant convinces the examiner that this rejection is incorrect, the applicant can also address the art rejection for the claim as written. 

Claim 7 is also rejected for lacking written description. 

The method of claim 1, further comprising: 
selecting, at the electronic computing device, a second area of interest to be monitored by the 360-degree threat detection sensor system; 
determining, at the electronic computing device, that the 360-degree threat detection sensor system has an unobstructed field-of-view of the second area of interest when the vehicle is stopped at the first vehicle stop location and further an obstructed field-of-view of the second area of interest when the vehicle is to be stopped at the second vehicle stop location; and 
transmitting, at the electronic computing device, an instruction to cause the vehicle to autonomously move between the first and second vehicle stop locations.  
The logic in this claim is the same as that of claims 2 and 3 and rejected for a similar reason. There is no way that the system can know whether a view will be obstructed or not until it gets there. Therefore the system cannot know at a first stop location that the system will have an unobstructed view at a second stop location. 
Furthermore, claim 7 states that the system determines “when the vehicle is stopped at the first vehicle stop location” that it will have an obstructed field of view of a second area of interest at a second vehicle stop location, then the vehicle moves to the second vehicle stop location anyway. Why would the vehicle move to a second stop location when the area that it is interested in is obstructed at that second location but unobstructed at the first location? This goes against the whole purpose of the disclosure.  

Claim 11 is also rejected for lacking written description. 
The claim recites:
The method of claim 10, further comprising: 
responsive to determining that the second 360-degree threat detection sensor system is available for monitoring the second area of interest, determining, at the electronic computing device, a current stopped location of the second vehicle; 
determining, at the electronic computing device, whether the second 360- degree threat detection sensor system has an obstructed field-of-view of the second area of interest at the current stopped location of the second vehicle; and 
responsive to determining that the [first] 360-degree threat detection sensor system has an obstructed field-of-view of the second area of interest, determining, at the electronic computing device, a third vehicle stop location at which the second 360- degree threat detection sensor system has an unobstructed field-of-view of the second area of interest when the second vehicle is to be stopped at the third vehicle stop location, 
wherein the instruction to the target electronic device associated with the second vehicle causes one of 
(i) an electronic indication identifying the third vehicle stop location to be provided to a registered occupant of the second vehicle, and 
(ii) the second vehicle to be autonomously moved from the current stopped location of the second vehicle and further autonomously stopped at the third vehicle stop location.  


Claim 16 is substantially similar to claim 2 and rejected for the same reasons.

Claim 18 is also rejected for lacking written description. 
The claim recites:
The electronic processing system of claim 15, wherein the one or more electronic processors is configured to: 
select a second area of interest to be monitored by the 360-degree threat detection sensor system; 
determine that the [first] 360-degree threat detection sensor system has an unobstructed field-of-view of the second area of interest when the vehicle is stopped at the first vehicle stop location and further an obstructed field-of-view of the second area of interest when the vehicle is to be stopped at the second vehicle stop location; and 
transmit, via the transceiver, an instruction to cause one or more of 
(i) the vehicle to autonomously move between the first and second vehicle stop locations, 
(ii) the vehicle to autonomously stop at first and second vehicle stop locations at periodic intervals as the vehicle moves between the first and second vehicle stop locations, and 
(iii) the vehicle to reduce the speed as the vehicle approaches the first or second vehicle stop locations while moving between the first and second vehicle stop locations.  
Claim 18 lacks written description for the same reasons given in the rejection for claim 7. Furthermore, claim 18 recites that a vehicle must slow down to stop. This physical principle cannot be patented. Furthermore, how can the vehicle reduce its speed as it approaches the first stop location while moving between the first and second stop locations? 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claims 1, 2, 3, 12, 14-16, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Silva et al. (US2019/0384302 A1).

Regarding claim 1, Silva discloses:
A method for enabling a 360-degree threat detection sensor system to monitor an area of interest surrounding a vehicle (see paragraph 0081 for the vehicle having “sensor systems to detect…the surrounding of the vehicle 402.”), the method comprising: 
determining, at an electronic computing device, a first vehicle stop location corresponding to a current stopped location of a vehicle or a predetermined vehicle stop location (see Fig. 6 (attached as Fig. 1 of this Detailed Action), stop line 606, and paragraph 0099.); 
selecting, at the electronic computing device, an area of interest surrounding the first vehicle stop location to be monitored by a 360-degree threat detection sensor system that is physically coupled to the vehicle (see Fig. 6, example 604 for the area of interest being un-occluded region 614 and occluded region 616. The occluded region 616 contains occlusion grid 608. See also paragraph 0100. See also paragraph 0030); 
determining, at the electronic computing device, whether the 360-degree threat detection sensor system has an obstructed field-of-view of the selected area of interest when the vehicle is stopped at the first vehicle stop location (see Fig. 6, example 604 for occlusion grid 608. The area of interest has an obstructed field-of-view.
responsive to determining that the 360-degree threat detection sensor system has an obstructed field-of-view of the area of interest, determining, at the electronic computing device, a second vehicle stop location at which the 360-degree threat detection sensor system has an unobstructed field-of-view of the area of interest when the vehicle is to be stopped at the second vehicle stop location (see Fig. 6, example 622 for check line 610 and paragraph 0102. See paragraphs 0102 and 0103 for the vehicle’s view of “the occlusion grid 608” being “visible”. Note that this claim does not say: responsive to determining…an obstructed field-of-view, determining…, at a first stop location, a second vehicle stop location at which the…system has an unobstructed field-of-view…where the vehicle is to be stopped at the second vehicle stop location. Instead the claim says: “…when the vehicle is to be stopped.” When the vehicle is to be stopped can reasonably be interpreted to mean: at the time when the vehicle is to be stopped at the second vehicle stop location. In other words, this claim can be interpreted to mean that the unobstructed field-of-view is determined right when and where the vehicle is about to stop. As shown above, Silva teaches this.); and 
transmitting, at the electronic computing device, an instruction to a target electronic device to cause one of 
(i) an electronic indication identifying the second vehicle stop location to be provided to a registered occupant of the vehicle, and 
(ii) the vehicle to be autonomously stopped at the second vehicle stop location (see paragraph 0102 for the vehicle 102 being “controlled to advance slowly…to the check line 610” where it is commanded to “wait.”).  




    PNG
    media_image1.png
    616
    743
    media_image1.png
    Greyscale


Figure 1 – Silva, Fig. 6.





Regarding claim 2, Silva discloses the method of claim 1. 
Silva further discloses:
A method wherein determining the second vehicle stop location comprises: 
identifying, at the electronic computing device, based on data received from the 360-degree threat detection sensor system, one or more physical features surrounding the first vehicle stop location that cause the 360-degree threat detection sensor system to have the obstructed field-of-view of the selected area of interest when the vehicle is stopped at the first vehicle stop location (see paragraph 0045 and paragraph 0086 for map location and occlusion grids working together. See also paragraph 0100 for the vehicle’s location being known in relation to a building location that is causing on occlusion.); 
determining, at the electronic computing device, a position of each of the one or more physical features (see paragraph 0045 and paragraph 0086 for map location and occlusion grids working together. See also paragraph 0100 for the vehicle’s location being known in relation to a building location that is causing on occlusion.); 
determining, at the electronic computing device, a position of the 360-degree threat detection sensor system when the vehicle is stopped at the first vehicle stop location (see paragraph 0100. See also paragraph 0061, especially localization component 420. It is well known in the art that autonomous vehicles such as the one discussed by Silva use fuse data from various sensors such as Lidar, radar, cameras, maps, and GPS. This process requires determining the position of all the sensors and their relation to the vehicle.); and 
determining, at the electronic computing device, the second vehicle stop location based on (i) the position of each of the one or more physical features and (ii) the position of the 360-degree threat detection sensor system (see paragraph 0102 for the vehicle 102 being “controlled to advance slowly…to the check line 610” where it is commanded to “wait.” See paragraph 0093 for the check line being stored in map data or generated dynamically. As mentioned previously, GPS, map data, and sensor data are all fused together in vehicles such as the one taught by Silva, therefore Silva teaches this.) 


Regarding claim 3, Silva discloses the method of claim 1. 
Silva further discloses:
A method, wherein determining the second vehicle stop location comprises: 
identifying, at the electronic computing device, based on data received from the 360-degree threat detection sensor system, a first physical feature and a second physical feature surrounding the first vehicle stop location that cause the 360-degree threat detection sensor system to have the obstructed field-of-view of the selected area of interest when the vehicle is stopped at the first vehicle stop location (see Silva, Fig. 6, example 604, obstacles 612 and building 632); 
generating, at the electronic computing device, a coordinate system that maps respective positions of the first physical feature and second physical feature relative to a current position of the 360-degree threat detection sensor system See Fig. 6, method 600, step 620 for controlling the vehicle’s position based on the occlusion. The vehicle moves from the stop line position to a check line position. See also paragraph 0112 for determining distances between objects and the vehicle); and 
determining the second vehicle stop location by computing a distance and direction to be moved by the vehicle to place the 360-degree threat detection sensor system at a new position at which the 360-degree threat detection sensor system has an unobstructed field-of-view of the selected area of interest (see paragraph 0102 for the vehicle 102 being “controlled to advance slowly…to the check line 610” where it is commanded to “wait.” See paragraph 0093 for the check line being stored in map data or generated dynamically. As mentioned previously, GPS, map data, and sensor data are all fused together in vehicles such as the one taught by Silva, therefore Silva teaches this.).  

Regarding claim 12, Silva discloses the method of claim 1. 
Silva further discloses:
detecting, at the electronic computing device, that the vehicle has stopped at the first vehicle stop location (see Fig. 6, stop line 608); 
defining, at the electronic computing device, a virtual boundary surrounding the first vehicle stop location based on a detection range of the 360-degree threat detection sensor system (it is well known in the prior art that combinations of sensors, including various types and ranges, are used to obtain a view surrounding a vehicle. Silva teaches this in paragraph 0077 and paragraph 0081 which discusses the sensors detecting “the surroundings of the vehicle”.); 
detecting, at the electronic computing device, one or more physical features within the virtual boundary surrounding the first vehicle stop location (see Silva, Fig. 6, example 604, obstacles 612 and building 632); 
identifying, at the electronic computing device, one or more areas within the virtual boundary that are obstructed by the one or more physical features (see Fig. 6, example 604, occluded region 616. The occluded region 616 contains occlusion grid 608.); and 
determining, at the electronic computing device, that the 360-degree threat detection sensor system has an obstructed field-of-view of the selected area of interest when the selected area of interest overlaps with the one or more of the identified areas within the virtual boundary (in Silva the sensors detect the occlusion. That meets this claim limitation.).  


Regarding claim 14, Silva discloses the method of claim 1. 
Silva further discloses:
A method, wherein the 360-degree threat detection sensor system comprises a 360-degree vehicular light imaging or radio wave distancing system (see paragraph 0077).  

Regarding claim 15, Silva discloses:
see Fig. 4 for a sensor system 406 coupled to the rest of the components in the vehicle 402), the system comprising:
a memory (see Fig. 4, item 418); 
a transceiver (see Fig. 4, item 410); 
a 360-degree threat detection sensor system physically coupled to a vehicle (see Fig. 4 for a sensor system 406 coupled to the rest of the components in the vehicle 402); and 
one or more electronic processors communicatively coupled to the memory, the transceiver, and the 360-degree threat detection sensor system (see Fig. 4, item 416), the one or more electronic processors configured to: 
determine a first vehicle stop location corresponding to a current stopped location of a vehicle or a predetermined vehicle stop location (see Fig. 6 (attached as Fig. 1 of this Detailed Action), stop line 606, and paragraph 0099.); 
select an area of interest surrounding the first vehicle stop location to be monitored by a 360-degree threat detection sensor system that is physically coupled to the vehicle (see Fig. 6, example 604 for the area of interest being un-occluded region 614 and occluded region 616. The occluded region 616 contains occlusion grid 608. See also paragraph 0100. See also paragraph 0030
determine whether the 360-degree threat detection sensor system has an obstructed field-of-view of the selected area of interest when the vehicle is stopped at the first vehicle stop location (see Fig. 6, example 604 for occlusion grid 608. The area of interest has an obstructed field-of-view.); 
responsive to determining that the 360-degree threat detection sensor system has an obstructed field-of-view of the area of interest, determine one or more second vehicle stop locations at which the 360-degree threat detection sensor system has an unobstructed field-of-view of the area of interest when the vehicle is to be stopped at the second vehicle stop locations (see Fig. 6, example 622 for check line 610 and paragraph 0102. See paragraphs 0102 and 0103 for the vehicle’s view of “the occlusion grid 608” being “visible”.); and 
transmit, via the transceiver, an instruction to a target electronic device to cause one of 
(i) an electronic indication identifying one or more of the second vehicle stop locations to be provided to a registered occupant of the vehicle, and 
(ii) the vehicle to be autonomously stopped at one of the second vehicle stop locations (see paragraph 0102 for the vehicle 102 being “controlled to advance slowly…to the check line 610” where it is commanded to “wait.”).  



Regarding claim 20, the claim is substantially similar to claim 14 and rejected for the same reasons. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Silva in view of Ignaczak et al. (US2015/0348417 A1).


Regarding claim 5, Silva teaches the method of claim 1. 
Yet Silva does not further teach:
A method further comprising: 
receiving a user input identifying one of a plurality of areas surrounding the vehicle when the vehicle is stopped at the first vehicle stop location, 
wherein selecting the area of interest comprises selecting the identified one of the plurality of areas.  
However, Ignaczak teaches: 
A method further comprising: 
receiving a user input identifying one of a plurality of areas surrounding the vehicle when the vehicle is stopped at the first vehicle stop location (see Fig. 3 for a plurality of areas. See paragraph 0061 for choosing areas of interest.), 
wherein selecting the area of interest comprises selecting the identified one of the plurality of areas (see paragraph 0061.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Silva, to add the additional features of receiving a user input identifying one of a plurality of areas surrounding the vehicle when the vehicle is stopped at the first vehicle stop location, wherein selecting the area of interest comprises selecting the identified one of the plurality of areas, as taught by Ignaczak. The motivation for doing so would be to obtain assistance in monitoring events and objects outside of the vehicle, as recognized by Wood (see paragraph 002). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

 
Regarding claim 13, Silva teaches the method of claim 1. 

A method further comprising: 
displaying, at the electronic computing device, a map view corresponding to the virtual boundary, the map view visually distinguishing the one or more identified areas from other areas within the virtual boundary surrounding the first vehicle stop location.  
However, Ignaczak teaches: 
A method further comprising: 
displaying, at the electronic computing device, a map view corresponding to the virtual boundary, the map view visually distinguishing the one or more identified areas from other areas within the virtual boundary surrounding the first vehicle stop location (see Ignaczak, Fig. 3 and paragraph 0062, which states that a vehicle in-cabin display like Fig. 3 can be presented to a user).  




    PNG
    media_image2.png
    595
    447
    media_image2.png
    Greyscale


Figure 2 – Ignaczak, Fig. 3

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Silva in view of Ignaczak in further view of Datta Gupta et al. (US2018/0081357 A1).


Regarding claim 6, Silva teaches the method of claim 1. 
Yet Silva does not appear to explicitly further teach:
A method further comprising: 
identifying, at the electronic computing device, a plurality of areas surrounding the vehicle when the vehicle is stopped at the first vehicle stop location; and 
assigning, at the electronic computing device, a priority score to each of the plurality of areas based on one or more threat risk parameters associated with the respective areas, 
wherein selecting the area of interest comprises selecting one of the plurality of areas that has an assigned priority score that is higher than assigned priority scores of the other of the plurality of areas. 
However, Ignaczak teaches:
identifying, at the electronic computing device, a plurality of areas surrounding the vehicle when the vehicle is stopped at the first vehicle stop location (see Fig. 3); and 
assigning, at the electronic computing device, a priority score to each of the plurality of areas based on one or more threat risk parameters associated with the respective areas (see Fig. 7), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Silva, to add the additional features of identifying, at the electronic computing device, a plurality of areas surrounding the vehicle when the vehicle is stopped at the first vehicle stop location; and assigning, at the electronic computing device, a priority score to each of the plurality of areas based on one or more threat risk parameters associated with the respective areas, as taught by Ignaczak. The motivation for see paragraphs 0001-0002). 
This combination is especially obvious because Silva teaches scores related to occlusion fields, see paragraph 0038. Furthermore, Silva at least strongly teaches toward identifying a plurality of areas surrounding a vehicle. See paragraph 0081 for sensors detecting conditions surrounding the vehicle 402. It is well known in the art that sensors and cameras scan the entire area around a vehicle, sometimes using front, rear, and side cameras. In paragraph 0081 a front and rear area is mentioned. See also paragraph 077 for front, back, sides, and top of the vehicle being mentioned as sensor areas. This is surely done when the vehicle is stopped, as shown in Fig. 6., example 604, in which the vehicle is at a stop line 606 while picking up information on areas that are occluded and not.
Yet Silva and Ignaczak do not explicitly further teach
wherein selecting the area of interest comprises selecting one of the plurality of areas that has an assigned priority score that is higher than assigned priority scores of the other of the plurality of areas.
However, Datta Gupta teaches:
wherein selecting the area of interest comprises selecting one of the plurality of areas that has an assigned priority score that is higher than assigned priority scores of the other of the plurality of areas (see paragraph 025 for selecting the passenger’s side zone 102b in Fig. 1 and the rear zone 102d because the system realizes that those areas have the highest threat level. See also paragraph 0022 for taking threat reduction steps based on a threat in a specific region of the vehicle.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Silva and Ignaczak, to add the additional features wherein selecting the area of interest comprises selecting one of the plurality of areas that has an assigned priority score that is higher than assigned priority scores of the other of the plurality of areas, as taught by Datta Gupta. The motivation for doing so would be to provide warnings to distracted drivers when they are stopped, as recognized by Datta Gupta (see paragraphs 0001-0002). 
This combination is especially obvious because Ignaczak and Datta Gupta are both Ford applications and it would be logical that Ford would combine their own art. 

Claim 17 is substantially similar to claim 6 and rejected for the same reasons. 

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Silva in view of Qui (US2018/0261095 A1).

Regarding claim 10, Silva teaches the method of claim 1. 
Silva further teaches:
A method, further comprising: 
selecting, at the electronic computing device, a second area of interest to be monitored by the 360-degree threat detection sensor system (see Silva, Fig. 7, example, 704, occlusion grid 710
determining, at the electronic computing device, that the 360-degree threat detection sensor system has an obstructed field-of-view of the second area of interest when the vehicle is stopped at one or more of the first vehicle stop location and the second vehicle stop location (see Silva, Fig. 7, example, 704, occlusion grid 710.);
Yet Silva does not explicitly further teach: 
determining, at the electronic computing device, that a second 360-degree threat detection sensor system physically coupled to a second vehicle is available for monitoring the second area of interest (); and 
transmitting, at the electronic computing device, an instruction to a target electronic device associated with the second vehicle to request the second 360-degree threat detection sensor system to monitor the second area of interest.  
However, Qui teaches:
determining, at the electronic computing device, that a second 360-degree threat detection sensor system physically coupled to a second vehicle is available for monitoring the second area of interest (see Fig. 3 and paragraph 0062); and 
transmitting, at the electronic computing device, an instruction to a target electronic device associated with the second vehicle to request the second 360-degree threat detection sensor system to monitor the second area of interest (see Fig. 3 and paragraph 0062).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method, as taught by Silva, to add the additional features determining, at the electronic see paragraphs 0001). 


Regarding claim 19, the claim is substantially similar to claim 10 and rejected for the same reasons. 



Allowable Subject Matter
Claims 4 and 7-9, 11, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and removing any 35 USC 112 issues related to the claims as cited in this Detailed Action. 
The following is a statement of reasons for the indication of allowable subject matter: 

Claim 4 recites:
The method of claim 3, wherein the distance is computed using a mathematical function N = yl+(y2-yl)/2, wherein 'N' represents a unit of the distance to be moved by 
This claim is based at least on Fig. 4C of the drawings of the instant application. 
The claim provides a very specific definition of how a second vehicle stop location is determined from a first vehicle stop location. The formula depends on coordinate data of surrounding buildings. 
The prior art of record, alone or in combination, does not teach this claim.
Silva teaches two stop locations but not a formula for how to determine where the second stop location is based explicitly and only on a first and second obstacle. 
Han (US2008/0243380 A1) teaches determining a point just before an occluded point. See Fig. 4, step 104, for finding a first middle point between a detected invisible point and a last visible point. Yet Han does not teach two points based on objects. Rather the points are mostly based on road navigation road segment points, as taught in paragraph 0036 and Figs. 3A and 3B.
Shan (US2020/0200896 A1) teaches predicting what is around a curve or a building. The disclosure is based on a large number of applications filed previously to the instant application. Shan teaches a host vehicle receiving coordinates (see Fig. 4), and traveling between locations (see Fig. 3, items b2 and b4). Yet Shan does not teach the formula in this claim of the instant application. 

Claim 7 recites:
The method of claim 1, further comprising: 
selecting, at the electronic computing device, a second area of interest to be monitored by the 360-degree threat detection sensor system; 
determining, at the electronic computing device, that the 360-degree threat detection sensor system has an unobstructed field-of-view of the second area of interest when the vehicle is stopped at the first vehicle stop location and further an obstructed field-of-view of the second area of interest when the vehicle is to be stopped at the second vehicle stop location; and 
transmitting, at the electronic computing device, an instruction to cause the vehicle to autonomously move between the first and second vehicle stop locations.  
Note that in this claim the system determines “when the vehicle is stopped at the first vehicle stop location” that it will have an obstructed field of view of a second area of interest at a second vehicle stop location, then the vehicle moves to the second vehicle stop location anyway. It is not known why the vehicle would want to move to a second stop location when the area that it is of interest is obstructed at that second location but unobstructed at the first location? This goes against the whole purpose of the disclosure.  However, the prior art of record does not teach this, alone or in combination. 
One close prior art is Noda (US2019/0193727 A1). Noda teaches in Fig. 2 a system and method in which area 14 is occluded at a first stop location. However, after a wait 
Another close prior art is Nowakowski (US2020/0074735 A1). Nowakowski teaches in figures 8A-8C and paragraphs 0068-0069 a system in which a following vehicle has an occluded view of an area in front of pedestrians and a lead vehicle. Presumably, the following vehicle will eventually go to where the lead vehicle is and the occlusion will be gone. However, this is not what claim 7 of the instant application is teaching. Claim 7 teaches that initially there is no occlusion at a first stop location, yet it is predicted that there will be an occlusion at a second stop location, so the host vehicle moves to the second stop location. Nowakowski does not teach this. 
Another close prior art is Lunders (US2017/0115387 A1). Lunders teaches in Fig. 3A and paragraph 0105 a system that identifies target regions on a road and waits for them to move before proceedings. Yet this is also not the teaching of claim 7. 
A final close prior art is Ferguson (U.S. Pat. No. 9,280,156 B1). Ferguson teaches in col. 3, lines 16-50, a system in which a vehicle changes lanes to get from an occluded view of a stop light or other features to an un-occluded view. Yet this is the reverse of claim 7 of the instant application. 
Because claim 7 is potentially allowable, its dependent claims, claims 8 and 9, are also allowable for at least the same reasons. Claim 9 recites that a vehicle must slow down to stop. This physical principle cannot be patented. 



The method of claim 10, further comprising: 
responsive to determining that the second 360-degree threat detection sensor system is available for monitoring the second area of interest, determining, at the electronic computing device, a current stopped location of the second vehicle; 
determining, at the electronic computing device, whether the second 360- degree threat detection sensor system has an obstructed field-of-view of the second area of interest at the current stopped location of the second vehicle; and 
responsive to determining that the 360-degree threat detection sensor system has an obstructed field-of-view of the second area of interest, determining, at the electronic computing device, a third vehicle stop location at which the second 360- degree threat detection sensor system has an unobstructed field-of-view of the second area of interest when the second vehicle is to be stopped at the third vehicle stop location, 
wherein the instruction to the target electronic device associated with the second vehicle causes one of 
(i) an electronic indication identifying the third vehicle stop location to be provided to a registered occupant of the second vehicle, and 
(ii) the second vehicle to be autonomously moved from the current stopped location of the second vehicle and further autonomously stopped at the third vehicle stop location.  

The prior art of record, alone or in combination, does not teach this claim. 

	Another close prior art is Qui (US2018/0261095A1). Qui teaches a V2V system similar to Wilkinson but also lacks the teaching of determining a third stop location with an unobstructed view and commanding a second vehicle to go to it. Essentially, what this claim is teaching is two cars working in tandem to obtain unobstructed views. Furthermore the vehicles must be stopped. This is not in the prior art, alone or in combination. 

Claim 18 is substantially similar to claim 7 and would be allowable for the same reasons, pending resolution of all rejections of claim 15, which claim 18 is dependent upon, and resolution of 35 USC 112 rejections of claim 18 itself. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nister (US2019/0243371 A1) teaches in at least Figure 4F and paragraph 0300 using V2V to detect occluded objects. 
Kline (US 2020/0079310 A1) teaches moving a vehicle from a first to a second location when it is deemed the first location is not safe. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665